Order entered January 15, 2015




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01180-CV

                         IN THE INTEREST OF M.A.A., A CHILD

                      On Appeal from the 382nd Judicial District Court
                                  Rockwall County, Texas
                             Trial Court Cause No. 01-09-843

                                           ORDER
       We GRANT appellant’s January 12, 2015 motion for an extension of time to file a brief

TO THE EXTENT that appellant shall file a brief by FEBRUARY 12, 2015. We caution

appellant that no further extension of time will be granted absent extraordinary circumstances.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE